Moyer, C.J.,
dissenting. I respectfully dissent. Section 6, Article VIII of the Ohio Constitution prohibits political subdivisions from issuing bonds in aid of private enterprise, and the project at issue does not fall within the exceptions to Section 6 found in Section 13, Article VIII.
Section 13, Article VIII of the Ohio Constitution authorizes the state and its political subdivisions to issue bonds for construction of property for specifically enumerated purposes. Section 13 does not authorize bonds for the construction of a housing complex such as that attempted by appellants. This was the holding in State, ex rel. Brown, v. Beard (1976), 48 Ohio St.2d 290, 2 O.O.3d 438, 358 N.E.2d 569, the case which the majority overrules. The majority holds that Beard was incorrectly decided because the General Assembly actually intended to include bonds for for-profit, multiunit, low- and moderate-income housing when Section 13 was submitted to the voters for ratification. Such an analysis is unnecessary when, as in this case, a statute or constitutional provision is not ambiguous. Yet, the majority looks beyond the wording of Section 13 and concludes that the common usage of the words “commerce” and “industry” and the history of constitutional amendments over the last fifteen years demonstrate a desire for a broader interpretation of Section 13.
In addition to the fact that the question is answered by the plain language of Section 13 and the Beard decision, a review of the constitutional history reveals no intent to broaden the activities for which political subdivisions may provide funds by the issuance of bonds.
The majority suggests that “[tjhrough the adoption of Sections 14 and 16, the people of Ohio have indicated that the construction of rental housing is in the public interest and a proper public purpose * * *.” That may be, but the people did not determine that such public interest includes the issuance of bonds by a board of county commissioners for the purpose of constructing low- and moderate-income rental housing. The majority misinterprets the implication of these amendments to Article VIII. As this court stated in State, ex rel. Engle, v. Indus. Comm. (1944), 142 Ohio St. 425, 432, 27 O.O. 370, 373, 52 N.E.2d 743, 747:
“The general rule as to the interpretation of constitutional amendments may be stated thus: The body enacting the amendment will be presumed to have had in mind existing constitutional or statutory provisions and their judicial construction, touching the subject dealt with.”
*304The adoptions of Sections 14 and 16, which have broadened the power of the state, but not boards of county commissioners, to issue bonds for housing projects, have occurred since this court’s decision in Beard. As this court stated in Engle, the restrictions in the Constitution and made by judicial interpretation are presumed to be known by those enacting an amendment. With this knowledge of the restrictions in Beard, the General Assembly drafted and the people ratified amendments that created only limited expansion of the exception to Section 13. Such a conclusion is consistent with this court’s disposition of an issue regarding the General Assembly’s amendment of a statute following a decision of the court. In State, ex rel. Huron Cty. Bd. of Edn., v. Howard (1957), 167 Ohio St. 93, 95-96, 4 O.O.2d 83, 84, 146 N.E.2d 604, 606-607, the court observed:
“Since that decision, the General Assembly has met many times. These sections have been amended, and in 1943 the school code was completely recodified, and yet the General Assembly has not seen fit to change this particular phraseology.
“Bearing in mind that a legislative body in enacting amendments is presumed to have in mind prior judicial constructions of the section, we reach the inescapable conclusion that the General Assembly intended that only one school district could be transferred in a single resolution.”
The court’s analysis in Huron is equally applicable where the General Assembly places on the ballot amendments to the Ohio Constitution. Since the Beard decision in 1976, Article VIII has been amended to include Sections 14 and 16. In 1977 and 1980, the voters rejected two ballot proposals that would have permitted the state and political subdivisions to make loans to private, for-profit borrowers to provide multiunit rental housing for low- and moderate-income persons. See Am.Sub.H. Joint Resolution No. 18, 137 Ohio Laws, Part II, 4050, and Am.Sub.H. Joint Resolution No. 60, 138 Ohio Laws, Part II, 4979.
Neither of those adopted amendments authorizes a county to issue bonds to construct low- or moderate-income housing projects. However, the rejected amendments would have authorized such projects. Thus, when the General Assembly intended to give such authority to counties, it expressly stated its intent.
The adoption of constitutional amendments which allow specific exceptions to Section 6, Article VIII does not show intent by the public or the General Assembly to broaden the scope of Section 13 to allow the issuance of bonds by political subdivisions of the state for low- or moderate-income housing projects. This type of assertion has previously been rejected by this court in Lynn v. Supple (1957), 166 Ohio St. 154, 1 O.O.2d 405, 140 N.E.2d 555. The *305court addressed such an argument with respect to the withdrawal of names from municipal referendum petitions. The court stated:
“Relator argues that the foregoing authorities should no longer be followed because of the subsequent enactment in 1941 of Section 4785-177», General Code (now Section 3519.11, Revised Code), specifically providing for withdrawal of names from referendum petitions relating to statutes in certain instances and because of the failure of the General Assembly to enact a similar provision relating to municipal referendums.
“There might be some force to such an argument if the statutes relating to municipal referendums had not been previously enacted, and also if they had not been previously construed by this court as permitting the withdrawal of names of signers. However, we do not believe that we can imply an intention of the General Assembly to provide against withdrawal of names of signers from a municipal referendum petition merely because it made no provision for such withdrawal at a time when it was providing for such withdrawal with respect to state referendum petitions, especially when it was not then legislating relative to municipal referendum petitions. If, by what it does, the General Assembly intends in effect to change the law as previously announced by this court, it should express such an intention. Such an intention will not ordinarily if ever be implied from its silence.” Id. at 159, 1 O.O.2d at 408, 140 N.E.2d at 559.
For the foregoing reasons, I would affirm the judgment of the court of appeals.
H. Brown, J., concurs in the foregoing dissenting opinion.